Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant’s election in the reply filed on 12/11/2020 of Group II (Claims 12-21), drawn to a method of treatment, is acknowledged.  The election without traverse.  The Restriction Requirement is thus deemed to be proper and is made Final.
Applicant’s election in the reply filed on 12/11/2020 of the compound species of Formula I having the following structure:

    PNG
    media_image1.png
    106
    261
    media_image1.png
    Greyscale
, 
hereinafter “Compound B”.  Applicant additionally elected epothilone B as the epothilone and ovarian cancer.  The election of species was without traverse. The Election of Species requirement is thus deemed to be proper and is made Final.

Status of Claims
Claims 1-8 and 10-21 are pending.
Claims 1-8, 10 and 11 are withdrawn from consideration in accordance with 37 CFR 1.142(b), because they are contained in non-elected groups.
Claim 13 is withdrawn from consideration in accordance with 37 CFR 1.142(b), because it is drawn to non-elected species.
Claims 12 and 14-21 are presently under consideration.

Information Disclosure Statement
Applicant’s Information Disclosure Statements, filed 2/26/2020 and 12/11/2020, are acknowledged and have been reviewed.  With regard to the IDS filed on 12/11/2020, NPL citation number 1 has been amended by the Examiner to correct the name of the author.  NPL citation number 5 has been amended by the Examiner to add the name of the author.  Furthermore, the citation has been considered only to the extent of the one sentence description of the cited video.

Claim Objections
Claim 15 is objected to because of the following:  Claim 15 is drawn to the method of claim 12, wherein the epothilone is:

    PNG
    media_image2.png
    107
    208
    media_image2.png
    Greyscale
 or a pharmaceutically acceptable salt thereof.  Claim 12 recites an epothilone selected from the group consisting of epothilone A, epothilone B, epothilone C, epothilone D, epothilone E and epothilone F, or pharmaceutically acceptable salts thereof.  The epothilone structure of claim 15 appears to be that of epothilone B – it should be labelled as such.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 and 14-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claims contain subject matter, which was not described in the Specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. This is an Enablement rejection.
To be enabling, the Specification of the patent application must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993).  Explaining what is meant by "undue experimentation," the Federal Circuit has stated that: 
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).   (As pointed out by the court in In re Angstadt, 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547 the court recited eight factors: 
1) the quantity of experimentation necessary, 
2) the amount of direction or guidance provided, 
3) the presence or absence of working examples, 
4) the nature of the invention, 
5) the state of the prior art, 
6) the relative skill of those in the art, 
7) the predictability of the art, and 
8) the breadth of the claims.
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833,839, 166 USPQ 18, 24 (1970).  Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons: 
The nature of the invention, and breadth of the claims
The invention (claims 12, 14-19 and 21) is drawn to a method for "treating or preventing cancer”.  The invention of independent claim 20 is drawn to a method of enhancing multipolar spindle formation in a cell, comprising contacting the cell with a pharmaceutical combination of claim 1.

The state and predictability of the art, and relative skill of those in the art
With regard to the instantly elected treatment and/or prophylaxis of cancer, MedicineNet (William C. Shiel Jr., “Definition of Cancer”, https://www.medicinenet.com/cancer/definition.htm, downloaded on 3/23/2021, 1 page) teaches that “cancer is not one disease.  It is a group of more than 100 different and distinctive diseases”.  “Cancer can involve any tissue of the body and have many different forms in each body area”.  It is well established in the literature that there are hundreds of type of cancers and each cancer condition is a reflection of different causative factors and different cellular behaviors; one compound capable of treating one type of cancer is unlikely to be useful in treating other types of cancer.
The treatment of cancer generally (or the prevention of any specific cancers) cannot possibly be considered enabled.  As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation’.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008). See also In re Cortright, 49 USPQ2d 1464, 1466 and Bristol-Myers Squibb Co. v. Rhone-Poulenc Rorer Inc., 49 USPQ2d 1370.
By way of background, four cases are of particular relevance to the question of enablement of a method of treating cancers broadly or even generally:
	In In re Buting, 57 CCPA 777, 418 F.2d 540, 163 USPQ 689, the claim was drawn to “The method of treating a malignant condition selected from the group consisting of leukemias, sarcomas, adenocarcinomas, lymphosarcomas, melanomas, myelomas, and ascitic tumors” using a small genus of compounds. The Court decided that human testing “limited to one compound and two types of cancer” was not “commensurate with the broad scope of utility asserted and claimed”.
.	In Ex parte Jovanovics, 211 USPQ 907 the claims were drawn to  “the treatment of certain specified cancers in humans” by the use of a genus of exactly two compounds, the N-formyl or N-desmethyl derivative of leurosine. Applicants submitted “affidavits, publications and data” for one of the compounds, and a dependent claim drawn to the use of that species was allowed.  For the other, no data was presented, applicants said only that the other derivative would be expected to be less effective; claims to the genus were refused. 
In Ex parte Busse, et al., 1 USPQ2d 1908, claims were drawn to “A therapeutic method for reducing metastasis and neoplastic growth in a mammal” using a single species. The decision notes that such utility “is no longer considered to be “incredible”, but that “the utility in question is sufficiently unusual to justify the examiner's 
In Ex parte Stevens, 16 USPQ2d 1379 a claim to “A method for therapeutic or prophylactic treatment of cancer in mammalian hosts” was refused because there was “no actual evidence of the effectiveness of the claimed composition and process in achieving that utility.”
The relative skill of those in the art is high, generally that of an M.D. or Ph.D.  That factor is outweighed, however, by the unpredictable nature of the art.  
With specific reference to cancer, Ex parte Kranz, 19 USPQ2d 1216, 1219 notes the “general unpredictability of the field [of] …anti-cancer treatment.”  In re Application of Hozumi et al., 226 USPQ 353 notes the “fact that the art of cancer chemotherapy is highly unpredictable”.  It is well established that "the scope of enablement varies inversely with the degree of unpredictability of the factors involved” and physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 166 USPQ 18, at 24 (In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.), Nationwide Chemical Corporation, et al. v. Wright, et al., 192 USPQ 95 (one skilled in chemical and biological arts cannot always reasonably predict how different chemical compounds and elements Ex parte Sudilovsky 21 USPQ 2d 1702 (Appellant's invention concerns pharmaceutical activity.  Because there is no evidence of record of analogous activity for similar compounds, the art is relatively unpredictable) In re Wright 27 USPQ2d 1510 (the physiological activity of RNA viruses was sufficiently unpredictable that success in developing specific avian recombinant virus vaccine was uncertain).  As long as the Specification discloses at least one method of making and using the claimed invention that bears a reasonable correlation to the entire scope of the claim, then the enablement requirement of 35 U.S.C. 112, 1st Paragraph is satisfied. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  To that extent, if little is known in the prior art about the nature of the invention and the art is unpredictable, the Specification would need more detail as to how to make and use the invention in order to be enabling. See Chiron Corp v. Genetech, lnc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) ("Nascent technology, however, must be enabled with a specific and useful teaching.  The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee's instruction.  Thus, the public's end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology.")
The amount of direction or guidance provided and the presence or absence of working examples 
In the present case, the claims (i.e., claims 12, 14-19 and 21) recite a method of treating or preventing cancer (Note: claim 21 limits the cancer to ovarian cancer) in a 

    PNG
    media_image3.png
    283
    517
    media_image3.png
    Greyscale

and an epothilone selected from the group consisting of epothilone A, epothilone B, epothilone C, epothilone D, epothilone E and epothilone F, or pharmaceutically acceptable salts thereof.
Independent claim 20 is drawn to a method of enhancing multipolar spindle formation in a cell, comprising contacting the cell with a pharmaceutical combination of claim 1 (which is the same combination recited by independent claim 12, and as recited above)
Formula I defines thousands of compounds.  The specification describes the synthesis of 2 very similar compounds:

Compound A, which has the following structure:

    PNG
    media_image4.png
    107
    268
    media_image4.png
    Greyscale
,
and the instantly elected Compound B, which has the following structure:

    PNG
    media_image5.png
    107
    259
    media_image5.png
    Greyscale
.
Example 2 of the specification discloses a HDAC enzyme assay for Compounds A and B.  Example 3 asserts Compound B increases the frequency of multipolar spindle formation induced by epothilone B in ovarian clear cell adenocarcinoma TOV-21G cells.  Example 4 discloses an in vitro assay that appears to show that Compound B and epothilone B reduce cell proliferation of TOV-21G cells.  No data are provided for any other compounds.  No in vivo assays are present.  No further direction or guidance is disclosed with regard the treatment and prevention of cancer.  
The quantity of experimentation necessary 
In view of the above factors, the quantity of experimentation needed is expected to be great.    
Genentech Inc. vs. Nova Nordisk states, "[A] patent is not a hunting license. It is not a reward for a search but a compensation for its successful conclusion and 'patent protection' is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable" (42 USPQ 2d 1001, Fed. Circuit 1997). 
In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).”  That conclusion is clearly justified here.

Conclusion
Claims 12 and 14-21 are rejected.
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG POLANSKY whose telephone number is (571)272-9070.  The examiner can normally be reached on M-F 10:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/GREGG POLANSKY/Examiner, Art Unit 1629                                                                                                                                                                                                        
/SAVITHA M RAO/Primary Examiner, Art Unit 1629